Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 1, 2021

                                      No. 04-21-00077-CV

                    IN THE ESTATE OF CARLOS Y. BENAVIDES, JR.

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2020-PB7-000138-L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER

Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice (not participating)
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice
         Lori I. Valenzuela, Justice

      On March 29, 2021, appellant filed a Motion for Rehearing En Banc and Emergency
Motion to Reinstate Stay. After consideration, appellant’s motion is DENIED.

       It is so ORDERED on April 1, 2021.

                                                              PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court